Citation Nr: 1805036	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO. 09-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative spondylosis of the lumbar spine with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of this claim for a low back disorder, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). The hearing transcript is of record. 

The case was previously before the Board in July 2015 and October 2016 and was remanded for additional development.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows the Veteran's spondylosis of the lumbar spine with right lower extremity radiculopathy pre-existed his entrance into service.

2. Clear and unmistakable evidence also shows this pre-existing spondylosis of the lumbar spine with right lower extremity radiculopathy was not aggravated during or by his service beyond the condition's natural progression.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for spondylosis of the lumbar spine with right lower extremity radiculopathy. 38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA's duty to notify was satisfied by way of a September 2008 letter issued prior to the initial adjudication of these claims, so in the preferred sequence and containing the necessary information. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the Veteran's service treatment records (STRs) and VA and private medical records have been obtained, to the extent relevant and obtainable. As well, he was afforded VA compensation examinations for needed medical nexus opinions concerning the etiology of his bilateral knee disability and additionally-claimed rheumatoid arthritis and gout disabilities, including especially in terms of their purported relationship or correlation with his military service. A duty-to-assist omission is not alleged, therefore, this obligation has been satisfied.

Factual Background, Legal Criteria and Analysis 

In deciding this appeal, the Board has reviewed all of the evidence in the Veteran's record. Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record. Hence, the Board will summarize the pertinent evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Turning now to this evidence of record, the Veteran's STRs show he had an entrance examination in January 1970. During that examination, the examiner only noted a scar to the left breast, and defective vision. The Veteran also completed a Report of Medical History form in which he reported that he was shot in the chest. Upon arriving at the Naval Training Center (NTC), in Great Lakes, Illinois, the Veteran was given another examination in February 1970. The examiner documented 1) Nerve damage to back and left arm; and, 2) Weak kidneys 1970. The Veteran passed the examination to begin training. In May 1970, the Veteran was found physically qualified to transfer to his assignment. 

In March 1970, the Veteran sought treatment for tonsillitis and aching pain to the right of his umbilicus. The provider determined that the Veteran had muscle pain and referred him to an ear, nose and throat (ENT) doctor for his tonsillitis. The Veteran returned three days later and was diagnosed with strep tonsillitis.

In April 1970, the Veteran sought treatment for right leg pain to his quadriceps following a fall down stairs. There were no other complaints of injury or pain. In June 1970, the Veteran sought treatment for pain to his left axilla. The provider documented that the Veteran provided a vague history and was unable to indicate the same location of pain consistently. Later in June 1970, the Veteran also had another episode of a sore throat and enlarged tonsils. 

In September 1970, the Veteran reported to sick call complaining of left flank pain with "kissing pustular tonsillitis." The Veteran returned to sick call with left upper quadrant pain and associated left flank pain. The Veteran was diagnosed with ureterolithiasis and cystitis and admitted. The Veteran's urine was strained but no stone ever passed. The Veteran became "totally asymptomatic on no pain medication." He was discharged five days later and prescribed antibiotics. The admission note in the STRs also stated "It is to be noted that the patient was in some sort of disc[i]pl[i]nary problem at the time of admission which may have prompted an overreaction to minor pain."

The Veteran's STRs further show that the Veteran sought treatment for large tonsils in December 1970, February 1971, March 1971, with an upper respiratory infection (URI), April 1971 and March 1972. The STRs also report that the Veteran sought treatment in March 1972 complaining of right knee pain after jumping from a truck.

The Veteran was given a separation examination in March 1972. The Report of Medical Examination noted the scar to the Veteran's left breast. No other defects are noted.

Post service treatment records show that in January 1974, the Veteran was admitted to a private hospital for 10 days for bronchopneumonia and alcoholism. In June 1988, the Veteran sought treatment from a private physician for pain on the left side of his chest and back, indigestion, gas and discomfort to his left shoulder. The Veteran returned in July 1988 complaining of severe gas pain and a bad headache. The Veteran reported to the provider that his pain seems to move all over his body. The Veteran returned five days later with complaints of stomach pain. On X-ray he was found to have parenchyma disease of the liver thought to be alcohol hepatitis. The Veteran also had a CT scan of his abdomen. The CT scan report found hepatomegaly and "small flecks of metal within the left lung base." Following the CT scan the Veteran returned to his provider for a follow-up. The provider reported the Veteran still had "some pain in his liver with refer[red] pain on his left side as well."

In August 1988, the Veteran sought treatment for pain to right shoulder and stomach pains. In July 1989 and September 1989, the Veteran sought treatment for stomach pains for two weeks. In February 1990, the Veteran complained of left sided abdominal pain and blood in his stool.

In May 1990, the Veteran sought treatment at the hospital emergency room twice for right neck and shoulder pain. The Veteran denied any trauma. The Veteran also followed up with his provider in May 1990, complaining of pain to his right shoulder, neck with severe spasms, tenderness and pain. In June 1990, the Veteran complained of severe pain to his right shoulder with a painful range of motion and numbness to his fingers on his right hand. The private medical record also stated that the Veteran probably had a ruptured disc in his neck. 

Starting in July 1990, the Veteran started receiving medical treatment at the VA medical center (VAMC). The Veteran reported having pain to his neck and right shoulder. The Veteran also reported to the VA provider that he fell two and one half years ago. Cervical X-rays showed small osteophytes from margins of C-5 and C-6, but there were no fractures or dislocations. The right shoulder X-ray was negative and the chest X-ray showed "old buckshot," but was otherwise benign. In February 1991, the Veteran sought treatment at the VAMC for lower back and upper thorax and leg pain. On physical exam the provider reported that the leg raise test was negative. 

The Veteran was afforded a VA examination in March 1993. He reported to the examiner that he has had chronic neck and lower back problems since 1989 to 1990. The Veteran reported being involved in an automobile accident in 1985 or 1986 and also experienced a fall with an injury to his back and neck in 1988. The examiner reported the 1990 cervical X-rays as well as lumbar spine X-rays from September 1991 that revealed minimal degenerative changes with marginal osteophyte noted in L5. The examiner also reported that some metallic pellets were seen in the region of the left flank. The Veteran complained of pain to his neck lower back and the rear of his right thigh. The examiner diagnosed the Veteran with degenerative spondylosis of the cervical spine and lumbar spine with cervical and lumbar radiculopathy; hypertension; and, numerous metallic pellets are seen over the chest, neck and left shoulder on chest X-ray.

The Veteran sought treatment in January 2000 for back pain that radiates down his right leg and up his left side. In July 2001, he sought treatment from VAMC for moderate to severe lower back pain and muscle spasms down both posterior thighs and neck pain. The Veteran reported that he has a history of chronic lower back pain since an injury he suffered in the military during active duty. In November 2001, the Veteran sought treatment for right leg pain and back pain. 

In November 2001, a VAMC physician submitted a letter to VA on the Veteran's behalf. The physician stated that the Veteran's military records were reviewed and showed that he had a chronic problem with pharyngitis and tonsillitis for which he was to be referred to the ENT service while he was in the military. The letter also stated "In addition, the patient fell downstairs with trauma to the right leg with contusion to the quads secondary to fall." The letter also contained an opinion that the NTC examiner's findings that the Veteran had nerve damage to his back and left arm due to being shot in 1965 and weak kidneys 1970 "is contributing to his present neck pain and back pain."

In March 2015, the Veteran testified at a Board hearing that while in service he jumped off a boat onto a pontoon to secure the boat. It was during this jump that the Veteran stated he injured his lower back. As a result, the Veteran stated he stayed in sick bay for three days and was diagnosed with a kidney stone and released. The Veteran stated that, because of his previous diagnosis, he thought the pain in his back was from his kidneys. Additionally the Veteran testified that he never had any residual pain from his gunshot wound to the chest. 

Pursuant to a July 2015 remand, the Veteran was afforded a medical examination in December 2015. In the remand instructions, the examiner was asked whether the Veteran clearly and unmistakably had a lumbar spine disability when entering service in February 1970. In response the examiner opined that "it is at least likely as not he had a lumbar spine problem existing prior to service secondary to the gun shot trauma to the chest." The rationale provided to support the opinion was that although, the Veteran's initial entrance examination only documented scars to the left breast, the Veteran reported that he was shot in the chest prior to service. 

The examiner further discussed that the Veteran was given another examination at the Great Lakes NTC prior to starting his training. During that examination, the examiner noted "nerve damage to the back and left arm due to being shot in the chest in 1965; weak kidneys 1970." Despite these findings, the NTC examiner cleared the Veteran for training. The December 2015 examiner also added that medical literature states that an "injury to the spine causes degenerative disc disease (DDD), which causes radiculopathy. Therefore the gunshot wound to the chest affected the spine with related nerve pain and DDD over the years which was first diagnosed in 1991." The examiner also noted that the Veteran's X-rays reveals shrapnel at the level L-2 vertebrae, which is a residual of the gunshot wound to the chest. 

The second question the July 2015 remand asked the examiner to answer is whether the clear and unmistakable that the Veteran's service did not aggravate his preexisting lumbar spine condition (Meaning not permanently or chronically worsen it over and beyond its natural progression). The examiner opined, that based on the evidence of the service medical records and all treatment shown, the Veteran's preexisting lumbar spine condition clearly and unmistakably was not aggravated while on active duty.

As rational in support of the opinion, the examiner stated, the Veteran recalled being admitted to the hospital for kidney stones, which was never found and misdiagnosed which the Veteran hypothesized was his back pain. The hospital record showed a admit diagnosis of cystitis, and ureterolithiasis, but during the hospital he was treated for a urinary tract infection (UTI) and kidney stones was ruled out as the cause of his symptom's.

The examiner was asked to answer a third question in the July 2015 remand instructions, that in the alternative, if the Veteran's lumbar spine disability did not exist on entrance into service, what is the likelihood (very likely, as likely as not, or unlikely) the current lumbar spine disability, instead, incepted during the Veteran's service from February 1970 to March 1972, alternatively, if involving arthritis, initially manifested to a compensable degree within a year of his discharge from service, so by March 1973, or is in any way otherwise related or attributable to his military service?

The examiner opined that documented correlation of his DDD of the spine is less likely as not related to or occurred during service or in his one year presumptive period. 

As rational in support of the opinion the examiner discussed that the Veteran's March 1972 separation examination was normal and "continuation of said condition from claimed occurrence to discharge in March 1972 to the earliest diagnosis, is noticeably absent until 1991" where a diagnosis of DDD of the lumbar spine is documented during a VA examination.

Due to the December 2015 examiner applying the wrong standard to the first question in the July 2015 remand, a supplemental medical opinion was requested in an October 2016 remand. The supplemental medical opinion was completed in December 2016. In which the examiner opined: "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."

The examiner's rationale in support of the opinion was based on the evidence that the Veteran was shot in the chest in 1965 and had nerve damage to his back and left arm. In the February1970 recruit training exam, the physician noted an observation of nerve damage of his back and left arm. However, he was cleared for recruit training and was found to be qualified for service. Additionally, during his entrance examination the Veteran reported no recurrent back pain, kidney stones or blood in the urine or neuritis (inflammation of nerves).

The examiner continued the opinion: 

As stated in the opinion of December 2015 the evidence indicates that military service clearly and unmistakably [did] not aggravate any pre-existing lumbar spine disability, meaning not permanently or chronically worsen it over and beyond its natural progression. He was not diagnosed with DDD until after service as indicated by X-ray, "05/06/1991-Lumbar spine x-ray for C&P exam: Impression: Mild degree of spondylitic changes of the lumbar spine." There is no evidence he had a chronic back complaint, treatment or diagnosis on active duty.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation ("nexus") between the claimed disability and the disease or injury in service. See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if the disease manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a specified period of time post service (one year for arthritis). 38 U.S.C.. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). Service connection also may be granted for these chronic diseases by showing continuity of symptoms since service under 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. 1111; 38 C.F.R. 3.304. Thus, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained of disability was not detected ("noted"). Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness. However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C. § 1111. See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. See 38 C.F.R. 3.304(b) (2017). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003).

Before these above-cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service. If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service. Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although, the Veteran reported that he was shot in the chest in 1965, the January 1970 entrance examiner did not note any back injuries on the Veteran's Report of Medical Examination form. The examiner only noted that the Veteran had a scar to his left breast and defective vision. Therefore, it must be presumed - at least initially - that he did not have these conditions when entering service and, instead, was in sound physical health. And, as explained, to rebut this presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by his service. Wagner, supra. 

In this case, however, it is clear and unmistakable that the Veteran had a preexisting lumbar spine injury that caused his DDD to his lumbar spine with radiculopathy. Although these disabilities were not noted at the time of his entry into service, his service treatment records (STRs) reveal that shortly upon arrival to the Great Lakes NTC and prior to starting his training, the Veteran was given another examination in February 1970. During that examination, the examiner noted documented 1) Nerve damage to back and left arm; and, 2) Weak kidneys 1970. According to 38 C.F.R. § 3.303(c) (preservice disabilities noted in service), there are occasions like here when a disorder was noted so relatively soon after beginning service that it clearly and unmistakably must have pre-existed service. This VA regulation states there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with the principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary. Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they preexisted service.

In the December 2016 supplemental opinion, the examiner opined that the Veteran's lumbar spine disability clearly and unmistakably existed prior to service as the record shows that Veteran was shot in the chest in 1965 and had nerve damage to his back and left arm. This nerve damage to the back and left arm was discovered 10 days after the Veteran entered service. The Veteran also did not report any recurrent back pain, kidney stones or blood in the urine or neuritis on the entrance exam. There are no medical opinions contradicting this finding, certainly none of equal or greater probative value. As a result, is established that the Veteran's lumbar spine disability preexisted his service by clear and unmistakable evidence.

However, as discussed, the second prong that VA must prove by clear and unmistakable evidence is that the Veteran's preexisting lumbar spine disability also was not aggravated by his service or that any such worsening was not beyond the condition's natural progression. Regarding aggravation, the December 2015 opinion and the December 2016 supplemental opinion both state that the Veteran's preexisting lumbar spine disability was clearly and unmistakably not aggravated by the Veteran's service. The Veteran recalled being admitted to the hospital during service for kidney stones, which was never found and misdiagnosed which, he hypothesized, was his back pain. The hospital record show a admit diagnosis of cystitis, and ureterolithiasis, but during the hospital he was treated for a UTI and kidney stones was ruled out as the cause of his symptom's

The Board acknowledges the Veteran's testimony during his October 2011 hearing, to the effect that he injured his back after falling or jumping from a boat and that his back injury was misdiagnosed as kidney stones. He further stated that he did not have problems from injuries received from his 1965 gunshot wound before service so any injuries to his back caused during the alleged injury in service.

Although the Veteran is competent to report symptoms such as back and leg pain in service, also continually since, the Veteran's description of how and when the injury occurred is less than credible. As the record reflects, the Veteran regularly sought medical treatment while in service for his tonsils, abdominal pain and flank pain. The Veteran's STRs also document a knee injury after the Veteran jumped from a truck in March 1972. Yet, there is not one entry in the STRs describing any incident regarding the Veteran experiencing a fall from a boat or incurring an injury after jumping from a boat. The Veteran also reported different causes of his back injury to providers and VA examiners, which was later diagnosed as spondylosis of the lower spine with radiculopathy. The Veteran reported to one provider that he injured his back in an automobile accident in 1986, and he reported to another provider that he injured his neck and back during a fall in 1988 or 1989. Reporting the same injury under different circumstances calls into question the Veteran's credibility. The Veteran's reporting of how the injury occurred, or mechanism of injury should have remained consistent. At the very least, the incidents described in 198 and 1988 create doubt that the Veteran's lumbar spine disability was caused while he was in service from February 1970 to March 1972

Additionally, assertions that the back injury symptoms have persisted since service are outweighed by the contemporaneous lay and medical evidence. 38 C.F.R. 3.159 (a) (2014); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Notably, the STRs are devoid of indication of chronic spine disability that developed into DDD. And while this, alone, is not dispositive of whether he had permanent lower back related pathology during his service, it is nonetheless probative evidence suggesting he did not. In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs. See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs. See Kahana v. Shinseki, 24 Vet. App. 428   (2011). See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.). Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).

The evaluation of the probative value of a medical opinion and evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached. The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Here, the Board finds that the opinions of the VA compensation examiner merit greater probative weight than the January 2007 letter submitted by a medical provider from the VA or the Veteran's lay opinion. The January 2007 letter to the VA does not support the Veteran's contention. The January 2007 letter merely states that "The information as of May 07, 1970 [at] the Naval Training Center Great Lake Illinois the patient was noted to have "1) nerve damage to back and L arm due being shot in the chest in the chest 1965 and weak kidneys 1970" is contributing to his present neck pain and back pain". The fact that the Veteran's preexisting gunshot wound injuries are responsible for his current lumbar spine disability is consistent with the VA examination opinions. Also, the January 2007 letter did not provide an opinion regarding causation or etiology of the Veteran's current lower spine disability.

In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." Neives-Rodriguez, at 301. See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). According to the holding in Stefl, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, it must also support the conclusion with sufficient rationale and explanation. Stefl, at 124. The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions." Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The evidence on the whole establishes that the Veteran's lumbar spine disability clearly and unmistakably preexisted his service. This is further evidenced by the medical records which show that the Veteran has metal fragments lodged near his spine in the area of L-2. These fragments are residuals from the Veteran's gunshot injury that occurred before his service. Probative medical records also refute any claims that the Veteran's service aggravated his lumbar spine disability, again, meaning worsened it beyond its natural progression. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).The Veteran's assertion that the abdominal and flank pain he experienced during service which was treated as an urinary tract infection was actually pain from his back injury is not supported by the record. The treating providers regularly documented the Veteran's pain as left lower quadrant abdominal pain. Occasionally the pain was also referenced as being associated with the left flank but was considered referred pain. On another occasion the provider documented that the Veteran could not consistently show where he was having pain. Additionally, five days following the initial onset of pain, the Veteran was found asymptomatic without pain medication.

In sum, service connection is not warranted as the Veteran's lumbar spine disability clearly and unmistakably preexisted his service and the preexisting lumbar spine disability clearly and unmistakably was not aggravated by service


ORDER

The claim of entitlement to service connection for degenerative spondylosis of the lumbar spine with right lower extremity radiculopathy is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


